                         Case 3:19-cr-00183-MO                   Document 6            Filed 05/13/19           Page 1 of 2




                                            UNITED STATES DISTRICT COURT
                                             FOR THE DISTRICT OF OREGON

    UNITED STATES OF AMERICA                                                                                 ORDER SETTING CONDITIONS.
                        V.                                                                                                 OF RELEASE

    Lori E. Deveny                                                                                           Case Number: 3 : 19CR00183-MO-0 I


IT IS ORDERED that the release of the defendant is subject to the following conditions:
(I)        The defendant shall not commit any offense in violation offederal, state or local law while on release in this case.
(2)         The defendant must cooperate in the collection ofa DNA sample if the collection is authorized by 42 U.S.C § 14135a.
(3)         Th6 defendant shall immediately advise the court through pretrial services or defense counsel in writing of any change in
           address and telephone number.
(4)        The defchdant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as directed.
           The defendant shall next appear as directed by U.S. District Court.

                                                . Additional conditions ofRelease
IT IS FURTHER ORDERED that the defendant be released provided that the defendant:
     •  Report as directed by the u.S. Pretrial services office.
   `.   Travel is limited to oregon unless prior approval is obtained from u.S. Pretrial services.
     •  Surrender any passport or international travel documents to pretrial services or.submit a statement to pretria] Services that the
        defendant does not possess a passport or intemationa] travel documents. The defendant is not to apply for a new passport or
        international travel documents.
     •  The defendant js not to open any new financial accou.nts or lines of credit without the prior approval ofpretrial services.
     •  The defendant shall sulTender a]] ammunition to pretrjal services or to defense counsel.
     •  The defendant shall surrender all client file and client information (paper or e]ectronjc) to the oregon state Bar and provide
        confirmation to Pretrial Services.
     •  The defendant shall not have direct or indirect contact with the fo]]owing named persons: victims (list to be provided by the
        U.S. Attomey's Offce).
     •  The defendant shall catalog all taxidermy and firearms and provide the listto pretrial services.
     •  The defendant shall provide receipts for all taxidermy and firearms sales to pretrial services ;nd permit verification of each
           sale.
       •   All sales and transfers offirearms must be in accordance to state and federal law.

                                   Advice of Penalties and Sanctions
TO THE DEFENDANT:
     . YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
          A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation of
release, an order of detention, forfeiture of bond, and a.prosecution for contempt of court and could result in a term of imprisonment, a fine` or both.
          The commission of any crime while on pre-trial release may result in an additional sentence to a term of imprisonment of not more than ten
years, if the offense is a felony: or aterm of imprisonment of not more than one year, if the offense is a misdemeanor. This sentence shall be in addition
to any other sentence.
            Federal law mak?s it a crime, punishable by up to ten years of imprisonment, and a $250,000 fine or both to intimidate or attempt to intimidate
a witness, victim, juror, informant or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable dy up to ten years of
imprisonment: a $250,000 fine or both, to tamper with a witness, victim or informant, or to retaliate against a witness, victim or informant, or to threaten
or attempt to do so.
            If after release. you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence, you may be
prosecuted for failing to appear or surrender and additional punishment rna.y be imposed.   If you are convicted of:

(1 )         an offense punishable by death,life imprisonment, or imprisoriment for a tern offifteen years or more, you shall be fined not more than
           $250,000 or imprisoned for no more than ten years, or both;
(2)         an offense punishable by imprisonment for aterm offive years or more, but less than fifteen years, you shall be fined not more than $250,000
           or imprisoned for no more than five years, or both;
(3)         any other felony, you shall be fined not more than $250,000 or imprisoned no more than two years, or both;
(4)         a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both;

           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.   In addition` a

1
                        Case 3:19-cr-00183-MO                   Document 6           Filed 05/13/19              Page 2 of 2


failure to appear may result in the forfeiture of any bond posted.

                                                             Ac.knowledgment of Defendant
           I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                              City, State & Zip
Special Needs Finding:
Based upon the above conditions, including the condidons relating to:
I        A]cohol detection
I        Drug detection
I        Computer monitoring
The Court is reasonably assured the defendant will app`ear as directed and not pose a`danger to the community or any other person.

         ns to the United States Marshal
         The defendant is ORDERED released after processing.
         The defendant is ORDERED temporarily released.
         The United States Marshal is ORDERED to keep the defendant in custody until notifled by the clerk, Pretrial Services or
         judicial officer that the defendant has posted bond and/or complied with all other conditions for release including space
         aval]ability at a community corrections center or residential treatment 'faci]jty. If sti]] in custody, the defendant shall be
         produced before the duty Magistrate Judge on




                                                                                                   /`4
                                                                                                   Signature of Judicial OfficerJohnV.Acosta
                                                                                        U              U.S. Magistrate Judge

                                                                                               Name and Title of Judicial Officer




CC:      Defendant
         US Attorney
         US Marshal
         Pretrial Services




2
